IN THE SUPREME COURT OF THE STATE OF NEVADA


                     TANYA WALLACE,                                         No. 70359
                     Petitioner,
                     vs.
                     THE EIGHTH JUDICIAL DISTRICT
                     COURT OF THE STATE OF NEVADA,
                                                                                FILED
                     IN AND FOR THE COUNTY OF                                   JUN 1 0 2016
                     CLARK; AND THE HONORABLE
                     LINDA MARIE BELL, DISTRICT
                     JUDGE,
                     Respondents,
                     and
                     THE ESTATE OF DAVID L. WALLACE;
                     AND SHAFFER C. SMITH,
                     Real Parties in Interest.

                            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
                                 This original petition for a writ of mandamus challenges
                     district court oral decisions granting a joint motion for a good-faith
                     settlement determination, determining that petitioner lacked standing to
                     amend real party in interest The Estate of David L. Wallace's complaint,
                     and vacating a May 9, 2016, trial date in a contract action.
                                 Having reviewed the petition, we are not persuaded that our
                     extraordinary and discretionary intervention is warranted. NRS 34.160;
                     Int'l Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197,
                     179 P.3d 556, 558 (2008); Pan v. Eighth Judicial Dist. Court, 120 Nev.
222, 228, 88 P.3d 840, 844 (2004); Smith v. Eighth Judicial Dist. Court,
                     107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991). In particular,
                     petitioner has not met her burden to demonstrate that an appeal from an
                     adverse final judgment would not be an adequate legal remedy.       Pan, 120
Nev. at 224, 88 P.3d at 841; see Rust v. Clark Cty. Sch. Dist., 103 Nev. 686,

SUPREME COURT
        OF
     NEVADA


(0) 1947A    wee..
                                                                                    LQ-4 qo
                688-89, 747 P.2d 1380, 1382 (1987) (noting that an oral pronouncement
                from the bench is not valid for any purpose and the district court remains
                free to reconsider its ruling before issuing a written order). Accordingly,
                we
                            ORDER the petition DENIED.




                                                            Hardesty




                                                            Pickering




                cc: Hon. Linda Marie Bell, District Judge
                     David Lee Phillips & Associates
                     Snell & Wilmer, LLP/Las Vegas
                     Hutchison & Steffen, LLC
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                     2
(0) 1947A e